               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

PHOEBE RENEE HALLIWELL,                          )
    a/k/a RONNY DARNELL                          )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )      Case No. CIV-18-1152-D
                                                 )
JOE ALLBAUGH, et al.,                            )
                                                 )
       Defendants.                               )

                                         ORDER

       Before the Court are four motions submitted by Plaintiff:

          1. ECF No. 25, “Motion for Appointment of Counsel;”

          2. ECF No. 39, “Motion for Appointment of Counsel;”

          3. ECF No. 35, “Motion to Proceed as Administrative Remedies Already
             Exhausted;” and

          4. ECF No. 37, “Motion for Extension of Time.”

       The Court: DENIES ECF Nos. 25, 39, & 35, and GRANTS ECF No. 37.

                                   ECF Nos. 25 & 39

       In ECF Nos. 25 & 39, Ms. Halliwell has requested appointment of counsel and in

ECF No. 40, she has filed a brief in support. (ECF Nos. 25 & 39). Both motions are

DENIED.

       Courts are not authorized to appoint counsel in § 1983 cases; instead, courts can

only “request” an attorney to take the case. Prison Litigation Reform Act, 28 U.S.C. §

1915(e)(1); see Mills v. Fischer, 645 F.3d 176, 177 n.3 (2d Cir. 2011) (“A district court is

empowered only to ‘request’ an attorney to represent an [in forma pauperis] plaintiff, §
1915(e)(1), but case law commonly refers to the arrangement as ‘appointed’ counsel.”);

see generally Mallard v. U.S. Dist. Court, 490 U.S. 296, 309 (1989) (interpreting similar

statutory language, in an earlier version of the statute, to prohibit “coercive appointments

of counsel”).

       In addition to the discretionary nature of court-appointed counsel in § 1983 cases,

several other factors are relevant: (1) the merits of the claims, (2) the nature of the

claims, (3) plaintiff’s ability to present the claims, and (4) the complexity of the issues.

See Rachel v. Troutt, 820 F.3d 390, 397 (10th Cir. 2016). As noted by the Tenth Circuit

Court of Appeals in Rachel,

       Each year, the district court receives hundreds of requests for legal
       representation and only a small number of attorneys are available to accept
       these requests. Accordingly, the district court must use discretion in
       deciding which cases warrant a request for counsel. To do otherwise would
       deprive clearly deserving litigants of an opportunity to obtain legal
       representation. The dilemma is unfortunate for litigants like Mr. Rachel. But
       the dilemma was not the district court’s fault; that dilemma was the product
       of the court’s lack of authority to compel legal representation or to
       reimburse attorneys for their time.

Id.

       The Court has considered the factors and circumstances of this case bearing on

the need for counsel. In support of her motions, Plaintiff states: (1) she is unable to

afford counsel, (2) the issues involved in the case are complex, (3) she has limited access

to the law library, (4) the case will involve issues of conflicting testimony, (5) she lacks

legal training, (6) the case is meritorious, and (7) she has tried to obtain counsel on her

own, but has been unsuccessful. (ECF Nos. 25, 39, 40). Through her filings in this action,

Plaintiff has demonstrated that she is capable of presenting her claims and arguments to


                                             2
the Court as pertinent to this stage in the proceedings. Therefore, Plaintiff’s requests for

appointment of counsel are DENIED without prejudice to her ability to request counsel

at some later stage in these proceedings, if appropriate.

                                       ECF No. 35

       Plaintiff has filed ECF No. 35 which she titles “Motion to Proceed as Administrative

Remedies Already Exhausted.” (ECF No. 35). As an attachment to the motion, Plaintiff

provides copies of a “Request to Staff,” an “Inmate/Offender Grievance,” and

correspondence from Defendant Byrd returning the grievance, unanswered, because it

was not timely filed. (ECF No. 35-1). Plaintiff argues that her grievance was not untimely,

but in an abundance of caution, she filed a request to file an appeal out of time, which

she states was also returned to her, unanswered, although she attaches no proof of the

same. (ECF No. 35:3). Apparently, Plaintiff believes that the return of her request to file

an appeal out of time has been done in an attempt to thwart her exhaustion efforts. See

ECF No. 35:3 (Plaintiff’s statements that individuals at “Cimarron Correctional Facility

(CCF) and (ODOC) are hindering her from Exhausting her Administrative Remedies any

further.”) On this basis, Ms. Halliwell requests that the Court find that Plaintiff has

exhausted her administrative remedies. The Court DENIES Plaintiff’s request.

       “There is no question that exhaustion is mandatory under the PLRA and that

unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007).

However, exhaustion is an affirmative defense, to be raised by the defendant(s), rather

than plead and/or demonstrated by the plaintiff in the complaint. Jones, 549 U.S. at 211-

220. Although Plaintiff is attempting to pre-empt any exhaustion argument Defendants


                                             3
might make, the attempt is premature, as the Defendants have neither been served, nor

raised the issue of exhaustion. If and when Defendants are served and raise the issue of

exhaustion, Plaintiff may re-argue her position. At this time, however, ECF No. 35 is

DENIED.

                                       ECF No. 37

      In ECF No. 37, Ms. Halliwell has requested an extension of time to complete

service on the seven Defendants. (ECF No. 37). The Court GRANTS this request.

Previously, the Court sua sponte extended Plaintiff’s service time to July 5, 2019. See ECF

No. 36. In the current motion, Plaintiff requests an extension of time to complete service,

until August 5, 2019, stating that she never received a filed-stamped copy of the Second

Amended Complaint (ECF No. 20) from the Court Clerk, copies of which are required to

properly complete service. Therefore, the Court: (1) orders the Court Clerk’s office to

send Ms. Halliwell a copy of ECF No. 20 and (2) extends Plaintiff’s service deadline until

August 5, 2019.

      ENTERED on July 12, 2019.




                                            4
